The state of the record is such that the judgment ordered must stand. The misstatement concerning the existence of certain evidence, which was a basis of the motion for rehearing, is withdrawn. The writer of the opinion mistakenly referred to the following as evidence when this was but an offer of proof which had been excluded at the trial:
". . . our clerks who contacted our customers at the desks would tell people — the original bondholders — to hold their securities and not to sell them.  The only bonds we were interested in were bonds offered by brokers, estates of people who were out to sell them.  They were going to dispose of the bonds and we hoped to keep them off the market in order to prevent difficulties for the owners of the property and for the bondholders.
"No solicitation of any bondholder that he sell his McGeoch Building Company bond was ever made by Dick  Reuteman Company or myself.  At our instruction, our clerks urged bondholders not to sell their bonds."
The burden of proof as to overreaching or forestalling the mortgagor was upon the plaintiff.  Therefore when that offer is eliminated and its contents disregarded the result is not affected under the rules of law upon which the decision was based.
As the respondent did not meet its burden of showing a wrong to the mortgagor the motion for rehearing must be denied.  Motion costs not allowed. *Page 178